Case 1:20-cv-00100-LO-JFA Document 14 Filed 08/04/20 Page 1 of 15 PageID# 176



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division


Karl David Krester, Jr.,                         )
      Petitioner,                                )
                                                 )
V.                                               )                   l:20cvl00(LO/JFA)
                                                 )
J. Andrews,                                      )
       Respondent.                               )

                                   MEMORANDUM OPINION

         Federal inmate Karl David Krester, Jr.("Krester" or "petitioner") filed a 28 U.S.C. §

2241 petition for a writ of habeas corpus alleging that the Bureau of Prisons("BOP")violated his

due process rights by failing to provide him with a copy ofa Discipline Hearing Officer's

("DHO")report in a timely fashion following a hearing, which prevented him from filing an

administrative appeal' with the BOP.^ Respondent filed a motion to dismiss[Dkt. No. 10], with
a brief in support and exhibits, and provided petitioner with the notice required by Local Rule

7(K)and Roseboro v. Garrison. 528 F.2d 309(4th Cir. 1975). [Dkt. No. 10-1]. Petitioner has

filed a response and the matter is now ripe for adjudication. For the reasons stated below,

respondent's motion to dismiss must be granted, and the underlying petition must be dismissed.

                                          I. Background

         Krester is presently detained at FCl-Petersburg and has a release date of July 24, 2032.
 Dkt. No. 11 at 2. On August 29,2019, petitioner was charged with a violation of BOP


' Krester intended to raise four issues in an administrative appeal: 1)his loss ofgood time
credits and telephone privileges; 2)that he was denied evidence during his hearing; 3)that he
received an "illegal sentence;" and 4)that he was denied a staff representative. See Dkt. Nos. 1
 at 6; 1-1 at 2; 1-2 at 3.
^ In his petition, petitioner spells his last name "Kretser." The BOP website does not list an
inmate with the last name of"Kretser" but does list "Karl David Krester" with the same prisoner
 number listed in the present petition. Respondent and all ofthe BOP documents also spell
 petitioner's last name "Krester." Accordingly,"Krester" is used in this opinion.
Case 1:20-cv-00100-LO-JFA Document 14 Filed 08/04/20 Page 2 of 15 PageID# 177
Case 1:20-cv-00100-LO-JFA Document 14 Filed 08/04/20 Page 3 of 15 PageID# 178
Case 1:20-cv-00100-LO-JFA Document 14 Filed 08/04/20 Page 4 of 15 PageID# 179
Case 1:20-cv-00100-LO-JFA Document 14 Filed 08/04/20 Page 5 of 15 PageID# 180
Case 1:20-cv-00100-LO-JFA Document 14 Filed 08/04/20 Page 6 of 15 PageID# 181
Case 1:20-cv-00100-LO-JFA Document 14 Filed 08/04/20 Page 7 of 15 PageID# 182
Case 1:20-cv-00100-LO-JFA Document 14 Filed 08/04/20 Page 8 of 15 PageID# 183
Case 1:20-cv-00100-LO-JFA Document 14 Filed 08/04/20 Page 9 of 15 PageID# 184
Case 1:20-cv-00100-LO-JFA Document 14 Filed 08/04/20 Page 10 of 15 PageID# 185
Case 1:20-cv-00100-LO-JFA Document 14 Filed 08/04/20 Page 11 of 15 PageID# 186
Case 1:20-cv-00100-LO-JFA Document 14 Filed 08/04/20 Page 12 of 15 PageID# 187
Case 1:20-cv-00100-LO-JFA Document 14 Filed 08/04/20 Page 13 of 15 PageID# 188
Case 1:20-cv-00100-LO-JFA Document 14 Filed 08/04/20 Page 14 of 15 PageID# 189
Case 1:20-cv-00100-LO-JFA Document 14 Filed 08/04/20 Page 15 of 15 PageID# 190
